 Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 1 of 36 Page ID #:9655


 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
12
   J.R., a minor, by and through her         Case No.: 2:17-cv-04304-JAK-FFM
13 guardian  ad litem, Janelle McCammack;
   M.B., a minor, by and through her
14 guardian ad litem, F.B.; I.G., a minor,      ORDER RULING DEFENDANTS’
   by and through his guardian ad litem,        OBJECTIONS TO EVIDENCE AND
15 M.E., on behalf of themselves and all        DECLARATIONS SUBMITTED IN
   those similarly situated,
16                                              SUPPORT OF DEFENDANTS’
                               Plaintiffs,      OPPOSITION TO PLAINTIFFS’
17                     v.                       SECOND RENEWED MOTION
18   OXNARD SCHOOL DISTRICT;                    FOR CLASS CERTIFICATION
     CESAR MORALES, Superintendent of (DKT. [252]-1)
19   Oxnard School District, in his official
     capacity; ERNEST MORRISON,
20   President of the Board of Trustees, in his
     official capacity; DEBRA CORDES,
21   Clerk of the Board of Trustees, in her
     official capacity; DENIS O’LEARY,
22   Trustee of the Board of Trustees, in his
     official capacity; VERONICA
23   ROBLES-SOLIS, Trustee of the Board
     of Trustees, in her official capacity;
24   MONICA MADRIGAL LOPEZ, Truste
     of the Board of Trustees, in her official
25   capacity; and DOES 1 TO 10, inclusive
26                            Defendant
27
28
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 2 of 36 Page ID #:9656


 1        The Court, having considered the evidence and Defendants’ Objections to
 2 Evidence and Declarations Submitted in Support of Defendant’s Opposition to
 3 Plaintiffs’ Second Renewed Motion for Class Certification, hereby rules as
 4 indicated below:
 5    A. Declaration/Testimony of Tania Lopez (T.L.) Regarding Her Son A.E.
 6
      Declaration/Testimony of Tania
 7                                                    Objection              Ruling
                  Lopez (T.L)
 8   I, T.L., declare as follows:            1. The District objects to 1. Overruled
 9   I have personal knowledge of the           this testimony because
     facts set forth in this declaration        it is a hearsay
10   and, if called as a witness, I could       statement being
11   and would testify competently              introduced to prove
     about these facts.                         the contents of the
12   1. I am the mother of A.E., who is         student records
13       twelve years old. He is                without introducing
         currently in the seventh grade.        the original document
14   2. I live with A.E. in Oxnard,             into evidence. Fed. R.
15       California, within the                 Evid. 801, 1002. The
         boundaries of the Oxnard               District also objects to
16       School District.                       this testimony because
17   3. [Objection 1: My son                    the that fact that “he
         attended Rio School District,          struggled in school at
18       which is also in Oxnard, for           Rio and I got calls
19       about three years, until about         from his teachers” is
         December of 2017. I saw that           not attributable to the
20       he struggled in school at Rio,         District and is
21       and I got calls from his               irrelevant. Fed. R.
         teachers. 1: 9-11.]                    Evid. 401, 402.
22   4. From about January of 2018           2. The testimony is a       2. Overruled
23       until about December of 2018,          hearsay statement
         A.E. lived in Mexico with his          being offered to prove
24       grandparents.                          the truth of the matter
25   5. A.E. returned to the United             asserted by someone
         States in January of 2018 and I        other than the
26       enrolled him at Haydoc                 declarant and does not
27       Academy in Oxnard School               fall within an
         District. I received calls from        exception to hearsay.
28       all of his teachers about his first    Fed. R. Evid. 801,
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 3 of 36 Page ID #:9657


 1   Declaration/Testimony of Tania
                                                  Objection                  Ruling
 2               Lopez (T.L)
        progress report. [Objection 2:        802.
 3      His teachers told me that        3.   The testimony is a        3. Overruled
 4      A.E. was doing very poorly,           hearsay statement
        and that he was getting bad           being offered to prove
 5      grades. 1:14-17.]                     the truth of the matter
 6   6. [Objection 3: One of A.E.'s           asserted by someone
        teachers told me that I should        other than the
 7      request special education             declarant and does not
 8      assessment for A.E., but she          fall within an
        asked that I not mention that         exception to hearsay.
 9      she had made the suggestion.          Fed. R. Evid. 801,
10      1:18-19.]                             802.
     7. Around February 14 or 15,        4.   The testimony is a        4. Overruled
11
        2019 I told the assistant             hearsay statement
12      principal at the school that I        being offered to prove
        wanted my son to get an               the truth of the matter
13
        evaluation. [Objection 4: The         asserted by someone
14      assistant principal said to           other than the
        wait until after the holiday          declarant and does not
15
        weekend. 1:21-22]                     fall within an
16   8. I did not hear anything more,         exception to hearsay.
        so [Objection 5: I wrote down         Fed. R. Evid. 801,
17
        that I wanted a special               802.
18      education evaluation for my      5.   The testimony is a        5. Sustained,
        son and gave it to the school         hearsay statement            except to the
19                                                                         extent it serves
        on February 22, 2019. 1:24]           being offered to prove
20   9. After I gave the school that                                       as a foundation
                                              the truth of the matter
                                                                           for introducing
        request, the School held what         asserted in a
21                                                                         the
        they called an SST meeting on         document that speaks         corresponding
22      March 11, 2019. [Objection 6:         for itself. Fed. R.          exhibit.
        At that meeting school staff          Evid. 801, 802.
23
        told me that A.E. needed         6.   The testimony is a        6. Overruled
24      more time, and that he was            hearsay statement
25      not ready for an evaluation.          being offered to prove
        1:26-27.] I did not understand        the truth of the matter
26      that I had a right to proceed         asserted by someone
27      with my request for an                other than the
        evaluation and, because of            declarant and does not
28      what the school staff said, I         fall within an
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 4 of 36 Page ID #:9658


 1   Declaration/Testimony of Tania
                                                    Objection              Ruling
 2                Lopez (T.L)
         agreed to allow the school to        exception to hearsay.
 3       wait. But I still want my son to     Fed. R. Evid. 801,
 4       be assessed, and [Objection 7:       802.
         I am still worried about my       7. The District objects to 7. Sustained
 5       son's education. 2:2.]               this testimony because
 6   10. I have noticed that A.E. has         it is not a fact of
         trouble paying attention at          consequence in
 7       home. He is also currently           determining the action
 8       seeing a therapist for               and is irrelevant. Fed.
         depression and for some              R. Evid. 401.
 9       trauma.                           8. The District objects to 8. Sustained
10   11. [Objection 8: I am involved          this testimony because
         in this federal case because I       that declarant “cares
11
         care deeply about children's         deeply about
12       education. 2:5-6.]                   children’s education”
     12. I understand that the                is not a fact of
13
         [Objection 9: Plaintiffs in this     consequence in this
14       case propose that A.E. be a          action and is
         representative of other              irrelevant. Fed. R.
15
         children who are affected by         Evid. 401
16       the District's policies           9. The District objects to 9. Sustained
         regarding identifying and            this testimony because
17
         evaluating children who may          it lacks foundation, as
18       have disabilities that impact        the declarant has
         their education. 2: 7-9.]            failed to introduce
19
     13. 1 understand that our obligation     evidence sufficient to
20       as class representatives is to do    support a finding that
         what is in the best interests of     the declarant has
21
         the class, and I am willing and      personal knowledge
22       able to do that.                     about what “Plaintiffs
     14. [Objection 10:Attached               in this case propose”
23
         hereto as Exhibit A is a true        or about “other
24       and correct copy of the              children” and how
25       progress report I received.          they are allegedly
         2:12-13, 5.]                         “affected by the
26   15. [Objection 11: Attached              District’s policies.”
27       hereto as Exhibit B is a true        Fed. R. Evid. 602,
         and correct copy of a                701; Daubert, 509
28       photograph of the written            U.S. at 591.
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 5 of 36 Page ID #:9659


 1    Declaration/Testimony of Tania
                                                  Objection               Ruling
 2                Lopez (T.L)
         request I made for an           10. The District objects to 10. Overruled
 3       assessment. 2: 14-15, 7.]           this attachment
 4   16. Attached hereto as Exhibit C is     because it has not
         a true and correct copy of the      been properly
 5       SST notes from the meeting I        authenticated and
 6       had with the school.                declarant has failed to
     I declare under penalty of perjury      “produce evidence
 7   under the laws of the United States     sufficient to support a
 8   that the foregoing is true and          finding that the item is
     correct.                                what the proponent
 9                                           claims it is.” Fed. R.
10                                           Evid. 901.
                                         11. The District objects to 11. Overruled
11
                                             this attachment
12                                           because it has not
                                             been properly
13
                                             authenticated
14                                           declarant has failed to
                                             “produce evidence
15
                                             sufficient to support a
16                                           finding that the item is
                                             what the proponent
17
                                             claims it is.” Fed. R.
18                                           Evid. 901.
19     B. Declaration/Testimony of Margarita Lopez (M.L) Regarding Her
20        Daughter D.C.
21        Declaration/Testimony of
                                                   Objection               Ruling
22         Margarita Lopez (M.L)
23   I, M.L., declare as follows:           1. The testimony is a      1. Sustained
     I have personal knowledge of the          hearsay statement
24   facts set forth in this declaration       being offered to prove
25   and, if called as a witness, I could      the truth of the matter
     and would testify competently             asserted in a
26   about these facts.                        document that speaks
27   1. I am the mother of D.C., who           for itself. Fed. R.
         is thirteen years old. She is         Evid. 801, 802.
28       currently in the eighth grade.     2. The District objects to 2. Sustained
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 6 of 36 Page ID #:9660


 1         Declaration/Testimony of
                                                  Objection             Ruling
 2          Margarita Lopez (M.L)
     2.   I live with D.C. and the rest     this testimony because
 3        of my family in Oxnard,           that declarant “cares
 4        California, within the            deeply about
          boundaries of the Oxnard          children’s education”
 5        School District.                  is not a fact of
 6   3.   My daughter used to attend        consequence in this
          Fremont Academy in the            action and is
 7        Oxnard School District for        irrelevant. Fed. R.
 8        sixth and seventh grades.         Evid. 401
          Early in eighth grade she      3. The District objects to 3. Sustained
 9        moved to Driffil Elementary       this testimony because
10        School.                           it lacks foundation, as
     4.   I have been worried that D.C.     the declarant has
11
          is having problems in school      failed to introduce
12        and is having problems            evidence sufficient to
          learning.                         support a finding that
13
     5.   On November 29, 2018 I            the declarant has
14        faxed to Fremont Academy a        personal knowledge
          letter [Objection 1: to ask       about what “Plaintiffs
15
          that my daughter be               in this case propose”
16        assessed for special              or about “other
          education. 1:14-15.] To my        children” and how
17
          knowledge, I did not receive      they are allegedly
18        any response from the school,     “affected by the
          and I have not been contacted     District’s policies.”
19
          by the school about this.         Fed. R. Evid. 602,
20   6.   [Objection 2: I am involved       701; Daubert, 509
          in this federal case because I    U.S. at 591.
21
          care deeply about children's 4. The District objects to 4. Overruled
22        education. 1:18-19.]              this attachment
     7.   I understand that [Objection      because it has not
23
          3: the Plaintiffs in this case    been properly
24        propose that D.C. be a            authenticated and
25        representative of other           declarant has failed to
          children who are affected by      “produce evidence
26        the District's policies           sufficient to support a
27        regarding identifying and         finding that the item is
          evaluating children who may       what the proponent
28        have disabilities that impact     claims it is.” Fed. R.
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 7 of 36 Page ID #:9661


 1       Declaration/Testimony of
                                                Objection               Ruling
 2         Margarita Lopez (M.L)
        their education. 1: 21-22.]         Evid. 901. The
 3   8. 1 understand that our obligation    District also objects to
 4      as class representatives is to do   this attachment
        what is in the best interests of    because this it lacks
 5      the class, and I am willing and     foundation. Fed. R.
 6      able to do that.                    Evid. 602,
     9. [Objection 4: Attached hereto
 7      as Exhibit A is a true and
 8      correct copy of assessment
        request that I faxed into the
 9      school. 2:1-2, 6-7.]
10   I declare under penalty of perjury
     under the laws of the United States
11
     that the foregoing is true and
12   correct.
13     C. Declaration/Testimony of Esther Espinoza (E.E) Regarding Her Sons
14        M.L. and O.L.
15   Declaration/Testimony of Esther
                                                  Objection              Ruling
16              Espinoza (E.E)
17   [Objection 1. All testimony by       1. The Declaration of      1. Overruled
     E.E. regarding her son O.L. 1:1-        E.E. regarding her son
18   3:13.]                                  O.L. is irrelevant
19   I, E.E., declare as follows:            because Plaintiffs do
     I have personal knowledge of the        not propose that he is
20   facts set forth in this declaration     a class representative.
21   and, if called as a witness, I could    Fed. R. Evid. 401,
     and would testify competently           402.
22   about these facts.                   2. The Declaration of      2. Overruled
23   1. [Objection 2: I am the               E.E. regarding her son
         mother of O.L., who is ten          O.L. is irrelevant
24       years old. O.L. is in the fifth     because Plaintiffs do
25       grade at Cesar Chavez School        not propose that he is
         in Oxnard, CA. 1:5-6]               a class representative.
26   2. I am the mother of M.L., who         Fed. R. Evid. 401,
27       is twelve years old. M.L. is in     402.
         the seventh grade at Cesar       3. The Declaration of      3. Overruled
28       Chavez School in Oxnard, CA.        E.E. regarding her son
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 8 of 36 Page ID #:9662


 1   Declaration/Testimony of Esther
                                                  Objection             Ruling
 2             Espinoza (E.E)
        He has been a student in            O.L. is irrelevant
 3      Oxnard since the beginning of       because Plaintiffs do
 4      the third grade.                    not propose that he is
     3. I live with my family, including    a class representative.
 5      O.L. and M.L., in Oxnard,           Fed. R. Evid. 401,
 6      California, within the              402.
        boundaries of the Oxnard         4. The Declaration of      4. Overruled
 7      School District.                    E.E. regarding her son
 8   4. M.L. moved to Oxnard from           O.L. is irrelevant
        Mexico around 2015.                 because Plaintiffs do
 9      [Objection 3: O.L. moved to         not propose that he is
10      Oxnard from Mexico in 2017.         a class representative.
        1:12-13]                            Fed. R. Evid. 401,
11
     5. [Objection 4: I have observed       402.
12      that both O.L. and M.L.          5. The Declaration of      5. Overruled
        struggle to read and write.         E.E. regarding her son
13
        1:14]                               O.L. is irrelevant
14   6. [Objection 5: On September          because Plaintiffs do
        27, 2018, I attended Student        not propose that he is
15
        Success Team ("SST")                a class representative.
16      meetings at Cesar Chavez            Fed. R. Evid. 401,
        school to discuss O.L. and          402.
17
        M.L. 1:15-16]                    6. The statement is being 6. Sustained
18   7. [Objection 6: I have been           offered to prove the
        very concerned that O.L. and        truth of the matter
19
        M.L. cannot read. In addition       asserted by someone
20      to my own observations,             other than the
        when I ask them about               declarant and does not
21
        reading, they each tell me "I       fall within an
22      can't read." 1:17-18.]              exception to hearsay.
     8. [Objection 7: On February           Fed. R. Evid. 801,
23
        15, 2019, I took O.L. to a well     802. The District also
24      child visit at Clinicas de Real     objects because The
25      ("Clinicas") where he was           Declaration of E.E.
        seen by a Physician                 regarding her son O.L.
26      Assistant, Mr. Justin Fawell.       is irrelevant because
27      I told Mr. Fawell that I was        Plaintiffs do not
        worried that O.L. cannot            propose that he is a
28      read. I was there during            class representative.
Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 9 of 36 Page ID #:9663


 1   Declaration/Testimony of Esther
                                                Objection             Ruling
 2              Espinoza (E.E)
         O.L.'s visit and saw that O.L.   Fed. R. Evid. 401,
 3       was unable to identify or read   402.
 4       the letters "CAT" in front of 7. The Declaration of      7. Sustained
         Mr. Fawell. 1:19-22]             E.E. regarding her son
 5   9. [Objection 8: At the end of       O.L. is irrelevant
 6       this visit, Mr. Fawell gave me   because Plaintiffs do
         a note on something that         not propose that he is
 7       looked like a prescription       a class representative.
 8       form, my understanding was       Fed. R. Evid. 401,
         that it was asking that O.L.     402. The testimony is
 9       be assessed for disabilities.    a hearsay statement
10       He told me to take it to the     being offered to prove
         school--which I did the same     the truth of the matter
11
         day he gave it to me. 1:23-26.]  asserted by someone
12   10. [Objection 9: The person in      other than the
         the front office at Cesar        declarant and does not
13
         Chavez who took the paper        fall within an
14       told me she would get back to    exception to hearsay.
         me regarding the written         Fed. R. Evid. 801,
15
         request for an assessment for    802.
16       O.L. that I gave her from Mr. 8. The testimony is a      8. Sustained
         Fawell. 2:1-3.]                  hearsay statement
17
     11. [Objection 10: O.L. and I        being offered to prove
18       went to Clinicas for a follow-   the truth of the matter
         up appointment on March 18,      asserted by someone
19
         2019. 2:4.] [Objection 11: I     other than the
20       told Mr. Fawell that I had not   declarant and does not
         heard from the principal.        fall within an
21
         1:5.]                            exception to hearsay.
22   12. [Objection 12: I did not hear    Fed. R. Evid. 801,
         back from the school until       802. The District also
23
         about March 27, 2019, 2:6.]      objects to this
24       when the school finally          testimony because the
25       provided me with an              it is being introduced
         assessment plan.                 to prove the contents
26   13. [Objection 13: O.L. has been     of the “note” without
27       in school in Oxnard for more     introducing the
         than a year. I do not            original document
28       understand why the school        into evidence. Fed. R.
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 10 of 36 Page ID
                                      #:9664

 1    Declaration/Testimony of Esther
                                                      Objection              Ruling
 2               Espinoza (E.E)
          waited so long, and until I           Evid. 801,
 3        had Mr. Fawell intervene              1002. Furthermore,
 4        before they assessed my son.          the District also
          2:8-10.]                              objects because the
 5    14. My son M.L. has still not been        Declaration of E.E.
 6        evaluated for special education.      regarding her son O.L.
          I continue to have concerns           is irrelevant because
 7        about his education as well.          Plaintiffs do not
 8    15. [Objection 14: I am involved          propose that he is a
          in this federal case because I        class representative.
 9        care deeply about children's          Fed. R. Evid. 401,
10        education. 2:13-14.]                  402.
      16. [Objection 15: I understand       9. The testimony is a       9. Overruled
11
          that the Plaintiffs in this case      hearsay statement
12        propose that M.L. be a                being offered to prove
          representative of other               the truth of the matter
13
          children who are affected by          asserted by someone
14        the District's policies               other than the
          regarding identifying and             declarant and does not
15
          evaluating children who may           fall within an
16        have disabilities that impact         exception to hearsay.
          their education. 2: 16-18.]           Fed. R. Evid. 801,
17
      17. 1 understand that our obligation      802. The District also
18        as class representatives is to do     objects because The
          what is in the best interests of      Declaration of E.E.
19
          the class, and I am willing and       regarding her son O.L.
20        able to do that.                      is irrelevant because
      18. [Objection 16: Attached as            Plaintiffs do not
21
          Exhibit A is a true and               propose that he is a
22        correct copy of the invitation        class representative.
          to the SST meeting for O.L.           Fed. R. Evid. 401,
23
          that the school sent. 2:22-24,        402.
24        7.]Attached as Exhibit B is a     10. The Declaration of      10. Overruled
25        true and correct copy of the          E.E. regarding her son
          invitation to the SST meeting         O.L. is irrelevant
26        for M.L. that the school sent.        because Plaintiffs do
27    19. [Objection 17: On February            not propose that he is
          26, 2019, O.L. took the Star          a class representative.
28        diagnostic test for Math. A           Fed. R. Evid. 401,
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 11 of 36 Page ID
                                      #:9665

 1    Declaration/Testimony of Esther
                                                    Objection              Ruling
 2               Espinoza (E.E)
          true and correct copy of his        402.
 3        Student Diagnostic Report       11. The District objects    11. Overruled
 4        based on the Star testing in        because The
          Math is attached hereto as          Declaration of E.E.
 5        Exhibit C. The school sent          regarding her son O.L.
 6        this to me. 2:25-27, 10.]           is irrelevant because
      20. [Objection 18: On February          Plaintiffs do not
 7        27, 2019, O.L. took the Star        propose that he is a
 8        diagnostic test for Reading. A      class representative.
          true and correct copy of his        Fed. R. Evid. 401,
 9        Student Diagnostic Report           402. In addition, the
10        based on the Star testing in        testimony about an
          Reading is attached hereto as       unsworn out of court
11
          Exhibit D. The school sent          statement being
12        this to me. 3: 1-3, 12]             offered to prove the
      21. [Objection 19: A true and           truth of the matter
13
          correct copy of O.L.'s              asserted is hearsay
14        progress report from the            and does not fall
          fourth grade at Cesar Chavez        within an exception to
15
          is attached hereto as Exhibit       hearsay. Fed. R. Evid.
16        C. The school sent this to me.      801, 802.
          1:4-5,14.]                      12. The District objects    12. Overruled
17
      22. [Objection 20: A true and           because The
18        correct copy of O.L.'s              Declaration of E.E.
          progress report from the first      regarding her son O.L.
19
          semester of fifth grade at          is irrelevant because
20        Cesar Chavez is attached            Plaintiffs do not
          hereto as Exhibit D. The            propose that he is a
21
          school sent this to me. 1:6-        class representative.
22        7,16.]                              Fed. R. Evid. 401,
      23. A true and correct copy of          402.
23
          M.L.'s progress report from     13. The District objects to 13. Sustained
24        sixth grade at Cesar Chavez is      the testimony because
25        attached hereto as Exhibit E.       the declarant lacks
          The school sent this to me.         personal knowledge
26    I declare under penalty of perjury      and assumes facts not
27    under the laws of the United States     in evidence and thus
      that the foregoing is true and          lacks foundation. Fed.
28    correct.                                R. Evid. 602.
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 12 of 36 Page ID
                                      #:9666

 1    Declaration/Testimony of Esther
                                               Objection                 Ruling
 2            Espinoza (E.E)
                                            Furthermore, the
 3                                          District objects
 4                                          because the
                                            Declaration of E.E.
 5                                          regarding her son O.L.
 6                                          is irrelevant because
                                            Plaintiffs do not
 7                                          propose that he is a
 8                                          class representative.
                                            Fed. R. Evid. 401,
 9                                          402.
10                                      14. The District objects to 14. Sustained
                                            this testimony because
11
                                            that declarant “cares
12                                          deeply about
                                            children’s education”
13
                                            is not a fact of
14                                          consequence in this
                                            action and is
15
                                            irrelevant. Fed. R.
16                                          Evid. 401
                                        15. The District objects to 15. Sustained
17
                                            this testimony because
18                                          it lacks foundation, as
19                                          the declarant has
                                            failed to introduce
20                                          evidence sufficient to
21                                          support a finding that
                                            the declarant has
22                                          personal knowledge
23                                          about what “Plaintiffs
                                            in this case propose”
24                                          or about “other
25                                          children” and how
                                            they are allegedly
26                                          “affected by the
27                                          District’s policies.”
                                            Fed. R. Evid. 602,
28                                          701; Daubert, 509
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 13 of 36 Page ID
                                      #:9667

 1    Declaration/Testimony of Esther
                                               Objection                 Ruling
 2            Espinoza (E.E)
                                            U.S. at 591.
 3                                      16. The District objects,    16. Overruled
 4                                          because the
                                            Declaration of E.E.
 5                                          regarding her son O.L.
 6                                          is irrelevant because
                                            Plaintiffs do not
 7
                                            propose that he is a
 8                                          class representative.
                                            Fed. R. Evid. 401, 402
 9
                                        17. The District objects,    17. Overruled
10                                          because the
                                            Declaration of E.E.
11
                                            regarding her son O.L.
12                                          is irrelevant because
                                            Plaintiffs do not
13
                                            propose that he is a
14                                          class representative.
                                            Fed. R. Evid. 401, 402
15
                                        18. The District objects,    18. Overruled
16                                          because the
17                                          Declaration of E.E.
                                            regarding her son O.L.
18                                          is irrelevant because
19                                          Plaintiffs do not
                                            propose that he is a
20                                          class representative.
21                                          Fed. R. Evid. 401, 402
                                        19. The District objects,    19. Overruled
22                                          because the
23                                          Declaration of E.E.
                                            regarding her son O.L.
24                                          is irrelevant because
25                                          Plaintiffs do not
                                            propose that he is a
26                                          class representative.
27                                          Fed. R. Evid. 401, 402
                                        20. The District objects,    20. Overruled
28                                          because the
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 14 of 36 Page ID
                                      #:9668

 1    Declaration/Testimony of Esther
                                                 Objection               Ruling
 2            Espinoza (E.E)
                                             Declaration of E.E.
 3                                           regarding her son O.L.
 4                                           is irrelevant because
                                             Plaintiffs do not
 5                                           propose that he is a
 6                                           class representative.
                                             Fed. R. Evid. 401, 402
 7
        D. Declaration/Testimony of Dr. Carlos Flores Regarding O.L., M.L., D.C.,
 8
           and A.E.
 9
10    Declaration/Testimony of Carlos
                                                   Objection              Ruling
               A. Flores, Psy. D.
11
      [Objection 1. Entire Declaration 1. The District objects to 1. Overruled
12    of Carlos A. Flores. 1:1-3:3.]          the entire declaration
13    [Objection 2. All testimony by of       as improper expert
      Carlos A. Flores regarding O.L.         testimony on the bases
14    1:1-3:3.]                               that the testimony is
15    I, Carlos Flores, declare as            not based on sufficient
      follows:                                facts or data and/or
16    I have personal knowledge of the        upon reliable
17    facts set forth in this declaration     principles and
      and, if called as a witness, I could    methods and/or the
18    and would testify competently           declarant has not
19    about these facts.                      reliably applied the
      1. I am a clinical                      principles and
20        neuropsychologist in private        methods to the present
21        practice in Pasadena, CA. My        facts and/or the
          California state psychology         declarant is otherwise
22        license number is PSY18025. I       unqualified to proffer
23        received my Doctor of               such testimony. Fed.
          Psychology from the Illinois        R. Evid. 602, 702,
24        School of Professional              703; see Daubert v.
25        Psychology in 1994. I was a         Merrell Dow
          post-doctoral intern at the         Pharmaceuticals, Inc.,
26        Neurological Institute of           509 U.S. 579 (1993).
27        Columbia University in New       2. The Declaration of      2. Overruled
          York during 1993-1994. I was        Carlos A. Flores
28        a post-doctoral fellow in the       regarding O.L. is
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 15 of 36 Page ID
                                      #:9669

 1    Declaration/Testimony of Carlos
                                                  Objection              Ruling
 2             A. Flores, Psy. D.
         Division of Neuropsychology         irrelevant because
 3       at the University of Miami          Plaintiffs do not
 4       School of Medicine in Miami,        propose that he is a
         FL in 1994-1995. Since 2002, I      class representative.
 5       have been conducting                Fed. R. Evid. 401,
 6       Independent Educational             402.
         Evaluations for local school     3. The Declaration of      3. Overruled
 7       districts and universities in       Carlos A. Flores
 8       Southern California, including      regarding O.L. is
         Los Angeles Unified School          irrelevant because
 9       District. My CV is attached         Plaintiffs do not
10       hereto as Exhibit A.                propose that he is a
      2. On March 23, 2019, at the           class representative.
11
         request of Learning Rights Law      Fed. R. Evid. 401,
12       Center, [Objection 3: I             402.
         conducted preliminary,           4. The District objects to 4. Overruled
13
         academic screening tests on         the entire declaration
14       O.L., M.L. and D.C. True            as improper expert
         and correct copies of the           testimony on the bases
15
         summary test results for each       that the testimony is
16       child are attached hereto as        not based on sufficient
         Exhibits B, 1:14-17, 13, 14] C      facts or data and/or
17
         and D, respectively.                upon reliable
18    3. I conducted the testing in my       principles and
         office in Pasadena. The point of    methods and/or the
19
         this testing was not to complete    declarant has not
20       a psychoeducational                 reliably applied the
         assessment / special education      principles and
21
         evaluation for the children, but    methods to the present
22       rather to look at their             facts and/or the
         academics to see whether they       declarant is otherwise
23
         have flags that would indicate      unqualified to proffer
24       the need for further testing.       such testimony. Fed.
25    4. I administered the Woodcock-        R. Evid. 602, 702,
         Johnson IV Tests of                 703; see Daubert v.
26       Achievement Form A and              Merrell Dow
27       Extended (Norms based on age        Pharmaceuticals, Inc.,
         12-5) to M.L. This test             509 U.S. 579 (1993).
28       measures academic                5. The District objects to 5. Overruled
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 16 of 36 Page ID
                                      #:9670

 1    Declaration/Testimony of Carlos
                                                    Objection               Ruling
 2             A. Flores, Psy. D.
         achievement in reading,               the entire declaration
 3       spelling, and mathematics. I          as improper expert
 4       administered the test in              testimony on the bases
         English. I attempted to               that the testimony is
 5       administer the test in Spanish,       not based on sufficient
 6       but M.L. was not able to              facts or data and/or
         respond in Spanish. Based on          upon reliable
 7       the test results, I concluded that    principles and
 8       [Objection 4: M.L. has                methods and/or the
         significant disabilities that         declarant has not
 9       will affect his learning, and         reliably applied the
10       that academically he is               principles and
         functioning at an                     methods to the present
11
         exceptionally low level. 1:26-        facts and/or the
12       28.][Objection 5: I suspect he        declarant is otherwise
         has learning disabilities             unqualified to proffer
13
         including a serious auditory          such testimony. Fed.
14       processing disorder and               R. Evid. 602, 702,
         dyslexia, but further testing is      703; see Daubert v.
15
         needed to confirm. 1:28, 2:1.]        Merrell Dow
16       I recommend a complete                Pharmaceuticals, Inc.,
         psychoeducational assessment,         509 U.S. 579 (1993).
17
         i.e. an initial special education 6. The Declaration of       6. Sustained on
18       evaluation, to determine the          Carlos A. Flores           other grounds
         nature of his disability and his      regarding O.L. is          (hearsay)
19
         special education needs.              irrelevant because
20    5. [Objection 6: M. L.’s                 Plaintiffs do not
         academic delays (Auditory             propose that he is a
21
         Processing Disorder,                  class representative
22       Dyslexia) were also noted in          and this testimony is
         his brother’s (O.L) academic          irrelevant. Fed. R.
23
         profile. 2: 4-5.] This finding is     Evid. 401, 402.
24       consistent with research           7. The District objects to 7. Overruled
25       indicating that Dyslexia (a           the entire declaration
         language based learning               as improper expert
26       disability) is genetic in nature.     testimony on the bases
27       [Objection 7: In sum, test            that the testimony is
         findings (see attached                not based on sufficient
28       screening report) indicated           facts or data and/or
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 17 of 36 Page ID
                                      #:9671

 1    Declaration/Testimony of Carlos
                                               Objection            Ruling
 2             A. Flores, Psy. D.
         that M.L. and his brother        upon reliable
 3       O.L. experience significant      principles and
 4       auditory processing deficits,    methods and/or the
         which impede access to their     declarant has not
 5       academic curriculum. 1:6-9.]     reliably applied the
 6       M.L.’s poor reading skills (and  principles and
         therefore his extremely low      methods to the present
 7       academic test scores evidenced   facts and/or the
 8       on the current evaluation) are   declarant is otherwise
         so obvious; [Objection 8: they   unqualified to proffer
 9       should have been flagged by      such testimony. Fed.
10       his school staff so that the     R. Evid. 602, 702,
         proper assessment process        703; see Daubert v.
11
         would have been initiated.       Merrell Dow
12       1:9-12.] Additionally, M.L.’s    Pharmaceuticals, Inc.,
         clinical presentation was        509 U.S. 579 (1993).
13
         remarkable for behaviors (i.e.,  The Declaration of
14       marked distractibility) observed Carlos A. Flores
         in children diagnosed with an    regarding O.L. is
15
         attentional disorder. However,   irrelevant because
16       additional psychometric testing  Plaintiffs do not
         is required to corroborate this  propose that he is a
17
         diagnosis.                       class representative
18    6. [Objection 9: I administered     and this testimony is
         the Batteria III Normative       irrelevant. Fed. R.
19
         Pruebas de Aprovechamiento       Evid. 401, 402.
20       Woodcock Muñoz III to O.L. 8. The District objects to 8. Sustained
         This is a Spanish-language       the entire declaration
21
         version of the Woodcock-         as improper expert
22       Johnson Achievement Test.        testimony on the bases
         After speaking with O.L. for     that the testimony is
23
         a time, I determined that        not based on sufficient
24       testing in Spanish would yield   facts or data and/or
25       the most accurate results,       upon reliable
         because O.L.’s English skills    principles and
26       are very limited. Based on       methods and/or the
27       O.L.’s test results, I           declarant has not
         concluded that he has            reliably applied the
28       significant disabilities; and    principles and
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 18 of 36 Page ID
                                      #:9672

 1    Declaration/Testimony of Carlos
                                                Objection                Ruling
 2             A. Flores, Psy. D.
         apart from relative strengths     methods to the present
 3       in math, O.L. is functionally     facts and/or the
 4       illiterate. The undersigned       declarant is otherwise
         opines that, given O.L.’s         unqualified to proffer
 5       severe reading impairments        such testimony. Fed.
 6       (and therefore his extremely      R. Evid. 602, 702,
         low test scores yielded during    703; see Daubert v.
 7       the undersigned’s                 Merrell Dow
 8       evaluation), educators            Pharmaceuticals, Inc.,
         working with him should           509 U.S. 579 (1993).
 9       have identified his current    9. The District objects to 9. Sustained in
10       academic difficulties; and        the entire declaration     part. Strike
         therefore provide the             as improper expert         <“The
11
         appropriate interventions to      testimony on the bases     undersigned
12       address/prevent further           that the testimony is      opines that . . .
         academic deterioration.           not based on sufficient    (e.g. a
13
         However, I have not been          facts or data and/or       language
14       informed of any educational       upon reliable              disorder).”>
         intervention(s) geared toward     principles and
15
         evaluating O.L’s academic         methods and/or the
16       functioning or any other          declarant has not
         difficulties (e.g. a language     reliably applied the
17
         disorder). In sum, O.L. and       principles and
18       his brother M.L.                  methods to the present
         demonstrated academic             facts and/or the
19
         deficits observed in children     declarant is otherwise
20       with a severe auditory            unqualified to proffer
         processing disorder and           such testimony. Fed.
21
         possibly a language based         R. Evid. 602, 702,
22       learning disability. 2:16-28,     703; see Daubert v.
         3:1-2.] M.L.’s clinical           Merrell Dow
23
         presentation was also             Pharmaceuticals, Inc.,
24       remarkable for attentional        509 U.S. 579 (1993).
25       problems, a finding that is       The Declaration of
         suggestive of an attention        Carlos A. Flores
26       deficit disorder.                 regarding O.L. is
27    7. Please note that, these are       irrelevant because
         provisional diagnoses – based     Plaintiffs do not
28       on screening evaluations. As      propose that he is a
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 19 of 36 Page ID
                                      #:9673

 1    Declaration/Testimony of Carlos
                                                     Objection               Ruling
 2             A. Flores, Psy. D.
         such, a definitive diagnosis           class representative
 3       cannot be recommended at this          and this testimony is
 4       time. Therefore, M.L.                  irrelevant. Fed. R.
         [Objection 10: and O.L. will           Evid. 401, 402.
 5       need a comprehensive               10. The Declaration of      10. Sustained in
 6       psychoeducational evaluation           Carlos A. Flores           part. Strike
         to thoroughly assess their             regarding O.L. is          <“which can
 7       academic skills as well as             irrelevant because         then be
 8       other functions (i.e.,                 Plaintiffs do not          instructive . . .
         intellectual abilities, attention      propose that he is a       adaptive
 9       and concentration, memory              class representative       functioning.”>
10       capacity, language skills).            and this testimony is
         This strategy is likely to             irrelevant. Fed. R.
11
         prove helpful in the                   Evid. 401, 402.
12       determination/corroboration 11. The District objects to 11. Overruled
         of appropriate diagnoses,              the entire declaration
13
         which can then be instructive          as improper expert
14       in the implementation of               testimony on the bases
         effective clinical and                 that the testimony is
15
         educational interventions to           not based on sufficient
16       address and/or prevent any             facts or data and/or
         further deterioration in               upon reliable
17
         M.L.’s and O.L.’s academic             principles and
18       and adaptive functioning. 3:           methods and/or the
         6-12.]                                 declarant has not
19
      8. I administered the Woodcock-           reliably applied the
20       Johnson IV Tests of                    principles and
         Achievement Form A and                 methods to the present
21
         Extended (Norms based on age           facts and/or the
22       13-8) to D.C. I administered           declarant is otherwise
         the test in English. Based on          unqualified to proffer
23
         the test results, I concluded that     such testimony. Fed.
24       D.C has some flags that                R. Evid. 602, 702,
25       indicate that further                  703; see Daubert v.
         investigation into possible            Merrell Dow
26       disabilities is needed. In             Pharmaceuticals, Inc.,
27       particular, her low score in the       509 U.S. 579 (1993).
         area of “Word Attack” is of
28       concern, and it likely indicates
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 20 of 36 Page ID
                                      #:9674

 1    Declaration/Testimony of Carlos
                                              Objection              Ruling
 2             A. Flores, Psy. D.
         marked weaknesses in word
 3       attack skills (phonological
 4       decoding), a factor that
         unquestionably impacted
 5       D.C.’s reading accuracy and
 6       comprehension. On paragraph
         reading, D.C.’s phonological
 7       decoding of written language
 8       (letter-sound correspondence)
         was compromised (fourth grade
 9       equivalent). She demonstrated
10       numerous reading errors
         including, function word errors
11
         (word substitutions/omission)
12       and a tendency to rush and not
         take the time to fully read the
13
         words (may have employed
14       sight reading strategies). These
         difficulties are suggestive of a
15
         cognitive/auditory processing
16       deficit. [Objection 11: This
         condition is a language-based
17
         learning disability that
18       undoubtedly interferes with
         D.C.’s ability to sound out
19
         words accurately. 2:25, 3:1.] I
20       recommend a complete
         psychoeducational assessment,
21
         i.e. an initial special education
22       evaluation, to determine the
         nature of D.C’s disability and
23
         her special education needs.
24    I declare under penalty of perjury
25    under the laws of the United States
      that the foregoing is true and
26    correct.
27      E. Declaration/Testimony of Justin Fawell Regarding O.L.
28
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 21 of 36 Page ID
                                      #:9675

 1     Declaration/Testimony of Justin
                                                     Objection                 Ruling
 2          Robert Fawell, PA- C
      [Objection 1. Entire Declaration       1. The Declaration of         1. Overruled
 3    of Justin Robert Fawell 1:1-2:5.]         Justin Robert Fawell
 4    1. I make this declaration of my          regarding O.L. is
         own personal knowledge of the          irrelevant because
 5       facts stated herein. If called as      Plaintiffs do not
 6       a witness in this proceeding, I        propose that he is a
         could and would competently            class representative.
 7       testify thereto.                       Fed. R. Evid. 401,
 8    2. I am a licensed Physician's            402.
         Assistant, authorized to            2. The Declaration of         2. Overruled
 9       practice in the State of               Justin Robert Fawell
10       California. I graduated from           regarding O.L. is
         George Washington University           irrelevant because
11
         with a master's in health              Plaintiffs do not
12       science degree in the physician        propose that he is a
         assistant program. I also have a       class representative.
13
         Master's in Public Health from         Fed. R. Evid. 401,
14       George Washington University.          402. The District also
         I have worked at Clinicas for          object to this
15
         approximately ten years.               attachment because it
16    3. I am employed as Physician             has not been properly
         Assistant by Clinicas Del              authenticated and
17
         Camino Real ("Clinicas"), in           declarant has failed to
18       Ventura County, California. In         “produce evidence
         my capacity as a Physician's           sufficient to support a
19
         Assistant, I am readily familiar       finding that the item is
20       with the record keeping                what the proponent
         practices of Clinicas, and how         claims it is.” Fed. R.
21
         patient files and related              Evid. 901.
22       documents are handled and           3. The Declaration of         3. Overruled
         maintained in the regular              Justin Robert Fawell
23
         course of business. [Objection         regarding O.L. is
24       2: Attached hereto as Exhibit          irrelevant because
25       A is a true and correct copy           Plaintiffs do not
         of relevant excerpts of the            propose that he is a
26       Clinicas' patient file for O.L.        class representative.
27       1:14-15, 5-10.]                        Fed. R. Evid. 401,
      4. [Objection 3: On February              402.
28       15, 2019, I conducted a well        4. The Declaration of         4. Overruled
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 22 of 36 Page ID
                                      #:9676

 1    Declaration/Testimony of Justin
                                                  Objection               Ruling
 2          Robert Fawell, PA- C
         child examination on O.L. I         Justin Robert Fawell
 3       conducted a follow-up               regarding O.L. is
 4       examination on March 18,            irrelevant because
         2019. I made notes for O.L.'s       Plaintiffs do not
 5       patient file during both visits,    propose that he is a
 6       which I dictated and finalized      class representative.
         immediately after each visit.       Fed. R. Evid. 401,
 7       Those notes are contained in        402. The District also
 8       the attached patient file (Ex.      objects because the
         A (2/15/19 visit); Ex. A.           testimony is a hearsay
 9       (3/18/19 visit)). O.L. was          statement being
10       accompanied by his mother,          offered to prove the
         E.E., at both visits. 1:16-20.]     truth of the matter
11
      5. [Objection 4: At the visit on       asserted by someone
12       February 15, 2019, I decided        other than the
         to do screen O.L. for possible      declarant and does not
13
         disabilities because his            fall within an
14       mother expressed concern            exception to hearsay.
         that he struggles in school,        Fed. R. Evid. 802.
15
         and that he was in the fifth     5. The Declaration of     5. Sustained in
16       grade but could not read any        Justin Robert Fawell      part. Strike
         basic words. I presented O.L.       regarding O.L. is         <“Based on
17
         with the word 'cat' and he          irrelevant because        my
18       could not read it, and he also      Plaintiffs do not         experience
         could not add 4+2. 1:21-24.]        propose that he is a      . . . profound
19
      6. [Objection 5: Based on my           class representative.     learning
20       experience treating children        Fed. R. Evid. 401,        disorder.”>
         as a Physician's Assistant, I       402. The District also
21
         was very concerned about            objects to this
22       O.L.'s inability to read or         testimony as
         recognize basic letters. I          speculative and
23
         thought that he showed signs        because the declarant
24       of a profound learning              has not introduced
25       disorder. I decided to write a      evidence sufficient to
         prescription for the school         support a finding that
26       requesting an evaluation to         the declarant has
27       identify his specific learning      personal knowledge
         disorder. 1:25-28.]                 or expertise to offer
28    7. [Objection 6: O.L. and his          an opinion concerning
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 23 of 36 Page ID
                                      #:9677

 1     Declaration/Testimony of Justin
                                                 Objection               Ruling
 2           Robert Fawell, PA- C
         mother came to Clinicas for a      signs of a learning
 3       follow-up visit on March 18,       disorder. Fed. R. Evid.
 4       2019. 2:7.]                        602, 701; Daubert v.
      8. [Objection 7: After that visit,    Merrell Dow
 5       also on March 18, 2019 I           Pharmaceuticals, Inc.,
 6       contacted Learning Rights          509 U.S. 579, 591
         Law Center regarding               (1993).
 7       providing assistance for O.L. 6. The Declaration of        6. Overruled
 8       and his family, based on my        Justin Robert Fawell
         understanding from talking         regarding O.L. is
 9       to O.L.'s mother that O.L.' s      irrelevant because
10       school had still not addressed     Plaintiffs do not
         his possible disabilities. I       propose that he is a
11
         thought that O.L.'s mother         class representative.
12       should keep trying to get O.L.     Fed. R. Evid. 401,
         services. 2:2-5.]                  402.
13
      I declare under penalty of perjury 7. The Declaration of      7. Sustained in
14    under the laws of the United States   Justin Robert Fawell       part. Strike
      that the foregoing is true and        regarding O.L. is          <“based on
15
      correct.                              irrelevant because         my . . . get
16                                          Plaintiffs do not          O.L.
                                            propose that he is a       services.”>
17
                                            class representative.
18                                          Fed. R. Evid. 401,
19                                          402. The District
                                            objects to the
20                                          testimony because the
21                                          declarant lacks
                                            personal knowledge
22                                          and assumes facts not
23                                          in evidence and thus
                                            lacks foundation. Fed.
24                                          R. Evid. 602. The
25                                          District also objects
                                            because the testimony
26                                          is a hearsay statement
27                                          being offered to prove
                                            the truth of the matter
28                                          asserted by someone
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 24 of 36 Page ID
                                      #:9678

 1    Declaration/Testimony of Justin
                                                 Objection               Ruling
 2         Robert Fawell, PA- C
                                             other than the
 3                                           declarant and does not
 4                                           fall within an
                                             exception to hearsay.
 5                                           Fed. R. Evid. 802.
 6      F. Declaration/Testimony of Claudia Mercado
 7
           Declaration/Testimony of
 8                                                  Objection             Ruling
                Claudia Mercado
 9    I, Claudia Mercado, declare as       1. The District objects to 1. Overruled
10    follows:                                this testimony as
      1. I make this declaration based        speculative and
11        on my personal knowledge and,       because the declarant
12        if called to testify, could and     has not introduced
          would testify as follows.           evidence sufficient to
13    Background on Primero Los               support a finding that
14    Niños                                   the declarant has
      2. I am the founder of Primero          personal knowledge.
15        Los Niños (in English               Fed. R. Evid. 602. To
16        translated to “Children First”),    the extent that
          a membership organization           declarant was not
17        made up of parents of children      present during such
18        with disabilities and/or            discussions and the
          difficulties learning English       information was
19        who attend school in the            obtained from
20        Oxnard School District.             someone other than
          [Objection 1: I, along with         declarant, the
21        several other parents,              statement is hearsay
22        realized the need for such a        and does not fall
          group in the Summer of 2014,        within an exception to
23        after learning that we had          hearsay. Fed. R. Evid.
24        shared experiences seeking          802.
          services for our children in     2. The District objects to 2. Overruled
25        the District. 1:9-11.] We began     this testimony as
26        to have monthly meetings            speculative and
          during the 2014-2015 school         because the declarant
27        year. The monthly meetings          has not introduced
28        have attracted an average of 10-    evidence sufficient to
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 25 of 36 Page ID
                                      #:9679

 1        Declaration/Testimony of
                                                 Objection             Ruling
 2            Claudia Mercado
         12 members, although those        support a finding that
 3       members have changed over         the declarant has
 4       time. In between the monthly      personal knowledge.
         meetings, we have also held       Fed. R. Evid. 602. To
 5       informal meetings with            the extent that
 6       individual families who have      declarant was not
         specific questions about their    present during such
 7       children’s educational rights.    discussions and the
 8       Thus, the overall number of       information was
         families who we are typically     obtained from
 9       involved with is 15-20 at any     someone other than
10       given time.                       declarant, the
      3. Primero Los Niños members         statement is hearsay
11
         usually meet on a monthly         and does not fall
12       basis during the school year.     within an exception to
         Although, from November           hearsay. Fed. R. Evid.
13
         2017 through April 2018, I did    802.
14       not call formal meetings       3. The District objects to 3. Overruled
         because I was dealing with a      this testimony as
15
         medical condition. During that    speculative and
16       time period, we continued to      because the declarant
         meet informally, and again        has not introduced
17
         began holding formal meetings     evidence sufficient to
18       in May of 2018.                   support a finding that
      4. At Primero Los Niños              the declarant has
19
         meetings, [Objection 2. we        personal knowledge.
20       typically discuss common          Fed. R. Evid. 602. To
         concerns affecting our            the extent that
21
         children’s education and          declarant has not
22       options for addressing those      personally taken such
         concerns. 1:23-25.] [Objection    action and the
23
         3. Primero Los Niños              information was
24       provides parents with             obtained from
25       educational information           someone other than
         about their rights as well as     declarant, the
26       the procedures for filing         statement is hearsay
27       complaints on a variety of        and does not fall
         issues, including special         within an exception to
28       education, language access        hearsay. Fed. R. Evid.
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 26 of 36 Page ID
                                      #:9680

 1        Declaration/Testimony of
                                                   Objection             Ruling
 2             Claudia Mercado
         and school conditions’ issues.      802.
 3       1:25-27.]                        4. The District objects to 4. Overruled
 4    5. As the founder of Primero Los       this testimony as
         Niños, I have worked with           speculative and
 5       other members of the group to       because the declarant
 6       advocate for and support            has not introduced
         parents facing a variety of         evidence sufficient to
 7       issues in the Oxnard School         support a finding that
 8       District, many of which are         the declarant has
         unrelated to the District’s         personal knowledge.
 9       special education system.           Fed. R. Evid. 602. To
10    6. For example, Primero Los            the extent that
         Niños has taken a variety of        declarant has not
11
         advocacy approaches to              personally taken such
12       improve the overall quality of      action and the
         the English learner language        information was
13
         immersion programs within the       obtained from
14       Oxnard School District, and to      someone other than
         advocate for better inclusion of    declarant, the
15
         students of Mixtec origin in the    statement is hearsay
16       District's language immersion       and does not fall
         programs. As members of             within an exception to
17
         Primero Los Niños, we have          hearsay. Fed. R. Evid.
18       also fought for more education      802.
         funding, and better use of       5. The District objects to 5. Overruled
19
         existing funding, for English       this testimony as
20       learning programs within the        speculative and
         District. We have also              because the declarant
21
         advocated for improved quality      has not introduced
22       of education in the general         evidence sufficient to
         education population, for all       support a finding that
23
         kids, including through             the declarant has
24       improved physical conditions        personal knowledge.
25       in the District.                    Fed. R. Evid. 602. To
      7. In some cases, [Objection 4.        the extent that
26       we have filled out complaint        declarant has not
27       forms on behalf of parents.         personally taken such
         2:14-15.] In other cases,           action and the
28       [Objection 5. we have               information was
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 27 of 36 Page ID
                                      #:9681

 1         Declaration/Testimony of
                                                  Objection              Ruling
 2             Claudia Mercado
          provided them with                 obtained from
 3        information about their            someone other than
 4        rights and resources to assist     declarant, the
          them. 2:15-16.]                    statement is hearsay
 5    8. [Objection 6. We also provide       and does not fall
 6        information and assistance to      within an exception to
          parents regarding procedures       hearsay. Fed. R. Evid.
 7        for requesting their               802.
 8        children’s educational          6. The District objects to 6. Overruled
          records from the District.         the testimony because
 9        2:17-18.]                          the declarant lacks
10    9. In areas where we have seen         personal knowledge
          common issues occur,               and assumes facts not
11
          [Objection 7. we have              in evidence and thus
12        prepared Public Records Act        lacks foundation and
          requests to identify the           is speculative. Fed. R.
13
          District’s policies and            Evid. 602. To the
14        procedures regarding those         extent that declarant
          issues as well as relevant data    has not personally
15
          to assess their impact. 2:19-      taken such action and
16        21.]                               the information was
      10. For example, [Objection 8: we      obtained from
17
          have prepared Public               someone other than
18        Records Act requests               declarant, the
          regarding the District's           statement is hearsay
19
          policies and practices             and does not fall
20        regarding staff administrative     within an exception to
          leaves, the District's Williams    hearsay. Fed. R. Evid.
21
          Act complaints, the District's     802.
22        policies and practices          7. The District objects to 7. Overruled
          regarding requests for police      the testimony because
23
          assistance, and various of the     the declarant lacks
24        District's English Language        personal knowledge
25        Learner policies and               and assumes facts not
          practices, as well as              in evidence and thus
26        complaints and policies and        lacks foundation and
27        practices regarding the            is speculative. Fed. R.
          District's special education       Evid. 602. To the
28        policies. 2:22-27.]                extent that declarant
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 28 of 36 Page ID
                                      #:9682

 1         Declaration/Testimony of
                                                    Objection              Ruling
 2              Claudia Mercado
      11. Additionally, [Objection 9. in       has not personally
 3        situations where legal               taken such action and
 4        advocacy may be needed, we           the information was
          have referred parents to             obtained from
 5        advocacy groups such as the          someone other than
 6        Learning Rights Law Center.          declarant, the
          3:1-2.]                              statement is hearsay
 7    12. We have also held events             and does not fall
 8        where we invite representatives      within an exception to
          of legal advocacy groups and         hearsay. Fed. R. Evid.
 9        other non-profits to provide         802.
10        parents with educational          8. The District objects to 8. Overruled
          information about their rights.      the testimony because
11
      13. Primero Los Niños continues to       the declarant lacks
12        actively address the needs of its    personal knowledge
          members, and we have met on          and assumes facts not
13
          a monthly basis throughout the       in evidence and thus
14        2018-2019 school year. In            lacks foundation and
          between those meetings, I and        is speculative. Fed. R.
15
          [Objection 10: other                 Evid. 602. To the
16        members answer questions             extent that declarant
          from parents and members             has not personally
17
          regarding their children's           taken such action and
18        needs with regard to special         the information was
          education, language access,          obtained from
19
          and school conditions, and           someone other than
20        advocate for those students as       declarant, the
          best we can. 3:8-11.]                statement is hearsay
21
      Harm to the Organization                 and does not fall
22    14. [Objection 11. The Oxnard            within an exception to
          School District’s practice of        hearsay. Fed. R. Evid.
23
          failing to timely identify and       802.
24        evaluate children who may         9. The District objects to 9. Overruled
25        need special education or            the testimony because
          other disability-based services      the declarant lacks
26        and accommodations 3:13-16]          personal knowledge
27        frustrates Primero Los Niños’        and assumes facts not
          mission of ensuring that             in evidence and thus
28        children in the District have        lacks foundation and
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 29 of 36 Page ID
                                      #:9683

 1         Declaration/Testimony of
                                                    Objection                Ruling
 2              Claudia Mercado
          appropriate educational              is speculative. Fed. R.
 3        services.                            Evid. 602. To the
 4    15. In response to several questions     extent that declarant
          and concerns raised by parents       has not personally
 5        of students with suspected           taken such action and
 6        disability-related needs,            the information was
          [Objection 12. we have had to        obtained from
 7        educate our members about            someone other than
 8        their rights to have their           declarant, the
          children assessed for                statement is hearsay
 9        appropriate disability-based         and does not fall
10        services and the procedures          within an exception to
          for challenging the District’s       hearsay. Fed. R. Evid.
11
          failures to conduct such             802.
12        assessments. 3:18-21.]           10. The District objects to 10. Overruled
      16. We have spent significant            the testimony because
13
          amounts of time and resources        the declarant lacks
14        fielding questions and               personal knowledge
          complaints and seeking out           and assumes facts not
15
          referrals and options for            in evidence and thus
16        advocacy regarding [Objection        lacks foundation and
          13. the District’s failure to        is speculative. Fed. R.
17
          identify and serve the needs         Evid. 602. To the
18        of children with disabilities.       extent that declarant
          3:24-25.]                            has not personally
19
      17. [Objection 14. We have               taken such action and
20        formally requested public            the information was
          records from the District to         obtained from
21
          identify relevant data and           someone other than
22        other public information             declarant, the
          needed to assess the                 statement is hearsay
23
          effectiveness of the District’s      and does not fall
24        policies and practices               within an exception to
25        regarding its special                hearsay. Fed. R. Evid.
          education program, including         802.
26        its policies and practices       11. The District objects to 11. Sustained
27        regarding the identification         the testimony because
          and assessment of children           the declarant lacks
28        with disability-related needs.       personal knowledge
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 30 of 36 Page ID
                                      #:9684

 1         Declaration/Testimony of
                                                   Objection                Ruling
 2              Claudia Mercado
          3:26-28,4:1-2.]                     and assumes facts not
 3    18. Primero Los Niños has also          in evidence and thus
 4        hosted events where we have         lacks foundation and
          invited advocates to assist         is speculative. Fed. R.
 5        parents whose children need         Evid. 602.
 6        special educations services and 12. The District objects to 12. Sustained in
          have been unable to secure          the testimony because       part. Strike
 7        special education assessments       the declarant lacks         <“failures to
 8        from the District.                  personal knowledge          conduct such
      19. As members of Primero Los           and assumes facts not       assessments”>
 9        Niños, [Objection 15: we            in evidence and thus        and replace
10        work diligently to respond to       lacks foundation and        with
          every question and complaint        is speculative. Fed. R.     <“practices”>
11
          regarding the District's            Evid. 602. To the
12        special education policies,         extent that declarant is
          English language learning           referring to the
13
          programs, and funding and           experiences or
14        school conditions. However, it      statements of others,
          has taken significant time and      the statement is
15
          effort to respond to the            hearsay and does not
16        complaints we have received         fall within an
          regarding the District's            exception to hearsay.
17
          practices for identifying           Fed. R. Evid. 802.
18        children who may have           13. The District objects to 13. Sustained
          disabilities, which means that      the testimony because
19
          we have spent more time and         the declarant lacks
20        effort than we should need to       personal knowledge
          on special education, as            and assumes facts not
21
          opposed to spending time and        in evidence and thus
22        effort on other issues within       lacks foundation and
          the District. 4:6-13.]              is speculative. Fed. R.
23
      20. [Objection 16. We continue to       Evid. 602. To the
24        field complaints on these           extent that declarant
25        issues and have referred such       has not personally
          complaints to advocacy              taken such action and
26        groups, such as the Learning        the information was
27        Rights Center for Advocacy.         obtained from
          4:14-16.]                           someone other than
28    Harm to the Members of                  declarant, the
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 31 of 36 Page ID
                                      #:9685

 1         Declaration/Testimony of
                                                   Objection               Ruling
 2             Claudia Mercado
      Primero Los Niños                       statement is hearsay
 3    21. Based on my interaction with        and does not fall
 4        our members, [Objection 17. I       within an exception to
          believe that since our              hearsay. Fed. R. Evid.
 5        formation in 2014, at least 20      802.
 6        members of Primero Los          14. The District objects to 14. Overruled
          Niños have been affected by         the testimony because
 7        the Oxnard School District’s        the declarant lacks
 8        practice of failing to timely       personal knowledge
          identify and evaluate children      and assumes facts not
 9        who may need special                in evidence and thus
10        education services or other         lacks foundation and
          disability-based services and       is speculative. Fed. R.
11
          accommodations. 4:18-22.]           Evid. 602. To the
12        [Objection 18. We have              extent that declarant is
          provided them information           referring to the
13
          about their rights and              experiences or
14        referred the majority of them       statements of others,
          to Learning Rights Law              the statement is
15
          Center and other advocacy           hearsay and does not
16        groups. 4:22-24.] [Objection        fall within an
          19. We continue to receive          exception to hearsay.
17
          complaints and concerns             Fed. R. Evid. 802.
18        about these issues and will     15. The District objects to 15. Overruled
          address them as we meet             the testimony because
19
          during the 2018-2019 school         the declarant lacks
20        year. 4:24, 5:1.] [Objection        personal knowledge
          20. As these issues continue to     and assumes facts not
21
          arise, we will continue to          in evidence and thus
22        make such referrals. 5:1-3]         lacks foundation and
23                                            is speculative. Fed. R.
      I declare under penalty of perjury      Evid. 602. To the
24    under the laws of the United States     extent that declarant
25    that the foregoing is true and          has not personally
      correct.                                taken such action and
26                                            the information was
27                                            obtained from
                                              someone other than
28                                            declarant, the
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 32 of 36 Page ID
                                      #:9686

 1        Declaration/Testimony of
                                              Objection                Ruling
 2           Claudia Mercado
                                           statement is hearsay
 3                                         and does not fall
 4                                         within an exception to
                                           hearsay. Fed. R. Evid.
 5                                         802.
 6                                     16. The District objects to 16. Overruled
                                           the testimony because
 7
                                           the declarant lacks
 8                                         personal knowledge
                                           and assumes facts not
 9
                                           in evidence and thus
10                                         lacks foundation and
                                           is speculative. Fed. R.
11
                                           Evid. 602. To the
12                                         extent that declarant
                                           has not personally
13
                                           taken such action and
14                                         the information was
                                           obtained from
15
                                           someone other than
16                                         declarant, the
                                           statement is hearsay
17
                                           and does not fall
18                                         within an exception to
                                           hearsay. Fed. R. Evid.
19
                                           802.
20                                     17. The District objects to 17. Sustained
21                                         the testimony because
                                           the declarant lacks
22                                         personal knowledge
23                                         and assumes facts not
                                           in evidence and thus
24                                         lacks foundation and
25                                         is speculative. Fed. R.
                                           Evid. 602. To the
26                                         extent that declarant
27                                         has not personally
                                           taken such action and
28                                         the information was
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 33 of 36 Page ID
                                      #:9687

 1        Declaration/Testimony of
                                              Objection                Ruling
 2           Claudia Mercado
                                           obtained from
 3                                         someone other than
 4                                         declarant, the
                                           statement is hearsay
 5                                         and does not fall
 6                                         within an exception to
                                           hearsay. Fed. R. Evid.
 7                                         802.
 8                                     18. The District objects to 18. Overruled
                                           the testimony because
 9
                                           the declarant lacks
10                                         personal knowledge
                                           and assumes facts not
11
                                           in evidence and thus
12                                         lacks foundation and
                                           is speculative. Fed. R.
13
                                           Evid. 602. To the
14                                         extent that declarant
                                           has not personally
15
                                           taken such action and
16                                         the information was
                                           obtained from
17
                                           someone other than
18                                         declarant, the
                                           statement is hearsay
19
                                           and does not fall
20                                         within an exception to
21                                         hearsay. Fed. R. Evid.
                                           802.
22                                     19. The District objects to 19. Overruled
23                                         the testimony because
                                           the declarant lacks
24                                         personal knowledge
25                                         and assumes facts not
                                           in evidence and thus
26                                         lacks foundation and
27                                         is speculative. Fed. R.
                                           Evid. 602. To the
28                                         extent that declarant
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 34 of 36 Page ID
                                      #:9688

 1        Declaration/Testimony of
                                              Objection                Ruling
 2           Claudia Mercado
                                           has not personally
 3                                         taken such action and
 4                                         the information was
                                           obtained from
 5                                         someone other than
 6                                         declarant, the
                                           statement is hearsay
 7                                         and does not fall
 8                                         within an exception to
                                           hearsay. Fed. R. Evid.
 9                                         802.
10                                     20. The District objects to 20. Overruled
                                           the testimony because
11
                                           the declarant lacks
12                                         personal knowledge
                                           and assumes facts not
13
                                           in evidence and thus
14                                         lacks foundation and
                                           is speculative. Fed. R.
15
                                           Evid. 602. To the
16                                         extent that declarant
                                           has not personally
17
                                           taken such action and
18                                         the information was
                                           obtained from
19
                                           someone other than
20                                         declarant, the
21                                         statement is hearsay
                                           and does not fall
22                                         within an exception to
23                                         hearsay. Fed. R. Evid.
                                           802.
24
25
26
27
28
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 35 of 36 Page ID
                                      #:9689

 1         G. Declaration/Testimony of Patsy A. Van Dyke
 2
           Declaration/Testimony of
 3                                                 Objection              Ruling
             Patricia A. Van Dyke
 4    I, Patricia A. Van Dyke, declare as 1. The District objects to 1. Overruled
 5    follows:                                this attachment
      1. I have personal knowledge of         because it has not
 6        the facts set forth in this         been properly
 7        declaration and, if called as a     authenticated and
          witness, I could and would          declarant has failed to
 8        testify competently about these     “produce evidence
 9        facts.                              sufficient to support a
      2. I am a member of the State Bar       finding that the item is
10        of California and am admitted       what the proponent
11        to practice before this court. I    claims it is.” Fed. R.
          am counsel for Plaintiff and the    Evid. 901.
12        proposed class in this matter.   2. The District objects to 2. Overruled
13    3. I am the Director of the             this attachment
          Environmental Justice in            because it has not
14        Education Project at Learning       been properly
15        Rights Law Center.                  authenticated and
      Exhibits                                declarant has failed to
16    4. [Objection 1: Attached hereto        “produce evidence
17        as Exhibit A is a true and          sufficient to support a
          correct copy of A.E.’s              finding that the item is
18        educational records obtained        what the proponent
19        from Rio School District. My        claims it is.” Fed. R.
          office obtained these records       Evid. 901.
20        via an educational records
21        request. 1:11-13, 4-10.]
      5. [Objection 2: Attached hereto
22        as Exhibit B is a true and
23        correct copy of D.C.’s
          educational records obtained
24        from Rio School District. My
25        office obtained these records
          via an educational records
26        request. 1:14-16, 12-15.]
27    I declare under penalty of perjury
      under the laws of the United States
28    that the foregoing is true and
     Case 2:17-cv-04304-JAK-FFM Document 263 Filed 07/30/19 Page 36 of 36 Page ID
                                      #:9690

 1        Declaration/Testimony of
                                              Objection             Ruling
 2          Patricia A. Van Dyke
      correct.
 3
 4
     IT IS SO ORDERED.
 5
 6
     Dated: July 30, 2019               __________________________________
 7                                      JOHN A. KRONSTADT
 8                                      UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
